Exhibit 10.1

 

AMENDMENT NO. 2 TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT

 

THIS AMENDMENT NO. 2 TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT (this
“Amendment”) is made as of January 24, 2020, by and between Gordon Pointe
Acquisition Corp., a Delaware corporation (the “Company”), and Continental Stock
Transfer & Trust Company, a New York corporation (the “Trustee”). Capitalized
terms contained in this Amendment, but not specifically defined in this
Amendment, shall have the meanings ascribed to such terms in the Original
Agreement (as defined below).

 

WHEREAS, on January 30, 2018, the Company consummated an initial public offering
(the “Offering”) of units of the Company’s equity securities, each such unit
comprised of one share of the Company’s Class A common stock, par value $0.0001
per share (“Common Stock”), and one warrant to purchase one share of Common
Stock;

 

WHEREAS, the Company entered into an Underwriting Agreement with B. Riley FBR,
Inc., as representative (the “Representative”) of the several underwriters (the
“Underwriters”) named therein (the “Underwriting Agreement”);

 

WHEREAS, $126,250,000 of the gross proceeds of the Offering and sale of the
Placement Warrants (as defined in the Underwriting Agreement) were delivered to
the Trustee to be deposited and held in a segregated trust account located in
the United States (the “Trust Account”) for the benefit of the Company and the
holders of the Company’s Common Stock included in the Units issued in the
Offering pursuant to the investment management trust agreement made effective as
of January 24, 2018, by and between the Company and the Trustee (as amended, the
“Original Agreement”) (the amount delivered to the Trustee (and any interest
subsequently earned thereon), including the proceeds from any loans made by the
Company’s sponsor or its affiliates in connection with the Extension Amendment
(as hereinafter defined) is referred to herein as the “Property”);

 

WHEREAS, the Company has sought the approval of its stockholders at a meeting of
its stockholders to: (i) extend the date before which the Company must complete
a business combination from January 29, 2020 to February 29, 2020 plus an option
for the Company to further extend such date for an additional 30 days (the
“Extension Amendment”) and (ii) extend the date on which the Trustee must
liquidate the Trust Account if the Company has not completed a business
combination from January 29, 2020 to February 29, 2020 plus an option for the
Company to further extend such date for an additional 30 days (the “Trust
Amendment”);

 

WHEREAS, holders of at least sixty-five percent (65%) of the Company’s
outstanding shares of common stock approved the Extension Amendment and the
Trust Amendment; and

 

WHEREAS, the parties desire to amend and restate the Original Agreement to,
among other things, reflect amendments to the Original Agreement contemplated by
the Trust Amendment.

 



1

 

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.Amendment of Trust Agreement. Section 1(i) of the Original Agreement is hereby
amended and restated in its entirety as follows:

 

(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B signed on behalf of the Company by its Chief
Executive Officer, President, Chief Financial Officer, Secretary or Chairman of
the board of directors of the Company (the “Board”) or other authorized officer
of the Company, and complete the liquidation of the Trust Account and distribute
the Property in the Trust Account, including interest not previously released to
the Company to pay its franchise and income taxes (less up to $100,000 of
interest that may be released to the Company to pay dissolution expenses), only
as directed in the Termination Letter and the other documents referred to
therein, or (y) February 29, 2020, provided that the Company may further extend
such date for an additional 30 days, if a Termination Letter has not been
received by the Trustee prior to such date, in which case the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest not previously released to the Company to pay its franchise
and income taxes (less up to $100,000 of interest that may be released to the
Company to pay dissolution expenses) shall be distributed to the Public
Stockholders of record as of such date; provided, however, that in the event the
Trustee receives a Termination Letter in a form substantially similar to Exhibit
B hereto, or if the Trustee begins to liquidate the Property because it has
received no such Termination Letter by February 29, 2020, provided that the
Company may further extend such date for an additional 30 days, the Trustee
shall keep the Trust Account open until twelve (12) months following the date
the Property has been distributed to the Public Stockholders;

 

2.Miscellaneous Provisions.

 

(a)Successors.  All the covenants and provisions of this Amendment by or for the
benefit of the Company or the Trustee shall bind and inure to the benefit of
their permitted respective successors and assigns.

 



2

 

 

(b)Severability.  This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

(c)Applicable Law.  This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction.

 

(d)Counterparts. This Amendment may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

 

(e)Effect of Headings.  The section headings herein are for convenience only and
are not part of this Amendment and shall not affect the interpretation thereof.

 

(f)Entire Agreement.  The Original Agreement, as modified by this Amendment,
constitutes the entire understanding of the parties and supersedes all prior
agreements, understandings, arrangements, promises and commitments, whether
written or oral, express or implied, relating to the subject matter hereof, and
all such prior agreements, understandings, arrangements, promises and
commitments are hereby canceled and terminated.

 

[Signature page follows]

 



3

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first set forth above.

 



  CONTINENTAL STOCK TRANSFER & TRUST COMPANY,   as Trustee



  

  By: /s/ Francis E. Wolf, Jr.     Francis E. Wolf, Jr., Vice President

 



  GORDON POINTE ACQUISITION CORP.





 

  By: /s/ James J. Dolan     James J. Dolan, Chief Executive Officer

 

 

4



 

 

